Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 1 of 33 PageID #: 1118




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                           MARSHALL DIVISION

OYSTER OPTICS, LLC,
                                       Case No. 2:20-cv-00211-JRG
                 Plaintiff,
           v.                          JURY TRIAL DEMANDED

CISCO SYSTEMS, INC.,

                 Defendant.




 DEFENDANT’S RESPONSIVE CLAIM CONSTRUCTION BRIEF UNDER P.R. 4-5(b)
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 2 of 33 PageID #: 1119




                                               TABLE OF CONTENTS

                                                                                                                                        Page

I.     INTRODUCTION ...............................................................................................................1

II.    BACKGROUND .................................................................................................................1

III.   LEGAL PRINCIPLES .........................................................................................................2

IV.    DISPUTED CONSTRUCTIONS ........................................................................................2

       A.        ’500 Patent .............................................................................................................. 2

                 1.         Introduction - Optical Signals and Mode .................................................... 4

                 2.         Oyster Does Not Address Cisco’s Constructions ....................................... 5

                 3.         Cisco’s Construction Is Compelled by the Intrinsic Record ....................... 8

                            a.         ’500 Patent Prosecution History ......................................................8

                            b.         The Specification Supports Cisco’s Proposed Constructions ........11

                            c.         Oyster’s Proposal Renders Claim Language Meaningless ............15

                 4.         Oyster’s Remaining Arguments Fail ........................................................ 17

                            a.         Claim Differentiation Is Consistent with Cisco’s Proposed
                                       Construction ...................................................................................17

       B.        ’898 Patent ............................................................................................................ 18

                 1.         “a transmitter having a laser, a modulator, and a controller” (claims 1,
                            14) ............................................................................................................. 18

                            a.         The Specification Supports Cisco’s Proposed Construction .........19

                            b.         Prosecution History Disclaimer Supports Cisco’s Proposed
                                       Construction ...................................................................................19

                 2.         Output Data / Input Data ........................................................................... 21

                            a.         Cisco’s Proposed Construction Adopts the Court’s and
                                       Judge White’s Prior Constructions ................................................22

                            b.         Cisco’s Proposed Constructions Are Supported by the
                                       Intrinsic Record ..............................................................................22
                                                                    i
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 3 of 33 PageID #: 1120




                           c.         Oyster’s Analysis Supports Cisco’s Proposed Constructions........23

      C.        ’516 Patent –– “Voltage” ...................................................................................... 23

                1.         The Intrinsic and Extrinsic Evidence Support Cisco’s Proposed
                           Construction .............................................................................................. 25

                           a.         Comparators ...................................................................................25

                           b.         Coupling.........................................................................................27

V.    CONCLUSION ..................................................................................................................28




                                                                ii
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 4 of 33 PageID #: 1121




                                                  TABLE OF AUTHORITIES

                                                                                                                                       Page(s)

Cases

Fenner Invest., Ltd. v. Cellco P’ship, 778 F.3d 1320 (Fed. Cir. 2015) .........................................18

North Am. Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335 (Fed. Cir.
   2005) ........................................................................................................................................15

Oyster Optics, LLC, v. Ciena Corporation, Case No. 4:17-cv-05920 (Dkt. No. 127
   August 10, 2020) (Ex. 5).................................................................................................. Passim

Oyster Optics, LLC v. Infinera Corp. (Dkt. No. 88, July 23, 2020) (Payne, M.J.)..........................2

Oyster Optics, LLC v. Infinera Corporation, Case No. 2:19-cv-00-257-JRG.............................1, 6

Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) .................................................................2

Other Authorities

Dictionary of Electronics (1998) ...................................................................................................28

Fiber Optics Standard Dictionary (1997)......................................................................................28

Horowitz, Elementary Electricity and Electronics Component by Component
   (1986) at 12 ........................................................................................................................24, 27

Newton’s Telecom Dictionary, 11th Ed. (1996) ............................................................................24

U.S. Patent Nos. 6,665,500 .................................................................................................... Passim

Webster’s New World College Dictionary, 3rd Ed. (1997) (Ex. 18) .............................................24




                                                                       iii
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 5 of 33 PageID #: 1122




I.     INTRODUCTION

       Oyster Optics, LLC (“Oyster”) has confused Cisco’s proposed claim constructions in this

case with different proposals made by other parties in other cases, including by the defendant

Infinera in Oyster Optics, LLC v. Infinera Corporation, Case No. 2:19-cv-00-257-JRG. For one

disputed term, Oyster (in red, bolded and underlined font) literally identifies Infinera’s proposed

construction1 from 2020 as if it were Cisco’s (which it is not).

       Cisco’s proposed constructions are not the same as those proposed by others previously,

nor do they rely on the same reasoning. Oyster thus fails to address the substance of Cisco’s

proposed claim constructions, as filed in the Joint Claim Construction and Prehearing Statement

(Dkt. No. 56). In this and other ways described below, Oyster glosses over the merits of the

specific disputed issues now before the Court. Cisco’s proposed constructions are grounded in the

intrinsic and extrinsic record, and take into account the prior rulings and arguments in Oyster’s

campaign on these patents.

II.    BACKGROUND

       Oyster presently asserts U.S. Patent Nos. 6,665,500 (“the ’500 Patent”) (Ex. 1), 8,913,898

(“the ’898 Patent”) (Ex. 2), and 10,205,516 (“the ’516 Patent”) (Ex. 3) against Cisco. The ’898

and ’516 Patents are part of the previously litigated “Group 2” family of patents,2 which all share

the same specification and concepts. Opening Br. 2. The ’898 Patent (but not the later-issued ’516

Patent) was before the Court in Oyster’s prior litigations against Cisco (Case 2:16-cv-01301, 2:18-




1
  Oyster’s lackluster effort is further evidenced by its citations to third parties for Cisco’s proposed
claim constructions. For example, regarding “output data,” Oyster uses the heading “Ciena’s
Proposed Construction.” Opening Brief at p. 14.
2
  Oyster’s prior litigations against Cisco included the following three Group 2 patents: the ’898
Patent, and US Patent Nos. 7,620,327 (the “’327 patent”) and 8,374,511 (the “’511 patent”).

                                                   1
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 6 of 33 PageID #: 1123




cv-00479), which Oyster dismissed with prejudice. Cisco has a pending motion to dismiss the

’898 Patent and ’516 Patents due to the prior dismissals with prejudice. (Dkt. No. 37).

        Judge Gilstrap previously construed terms of the ’898 Patent (Case 2:16-CV-1302, Dkt.

Nos. 190, 615), leading the parties to stipulate to multiple constructions for the ’898 and ’516

Patents here. Judge White of the Northern District of California has also construed certain terms

of the ’898 Patent in Oyster Optics, LLC, v. Ciena Corporation, Case No. 4:17-cv-05920 (Dkt.

No. 127, August 10, 2020) (Ex. 5). Finally, Magistrate Judge Payne construed the “phase

modulate” term for the ’500 Patent in Oyster Optics, LLC v. Infinera Corp. (Dkt. No. 88, July 23,

2020) (Payne, M.J.) (the “Infinera II Markman Order”) (Ex. 4).

III.    LEGAL PRINCIPLES

        Claim terms are generally given their customary meaning as understood by a person of

ordinary skill in the art (“POSITA”) at the time of the invention. Phillips v. AWH Corp., 415 F.3d

1303, 1312-13 (Fed. Cir. 2005). To determine that meaning within the field, the court should look

to “those sources available to the public that show what a person of skill in the art would have

understood [the] disputed claim language to mean.” Id. at 1314 (citation omitted). Those sources

include “the words of the claims themselves, the remainder of the specification, the prosecution

history, and extrinsic evidence concerning relevant scientific principles, the meaning of technical

terms, and the state of the art.” Id. (citation omitted).

IV.     DISPUTED CONSTRUCTIONS

        A.      ’500 Patent – Terms: Mode and Phase/Amplitude Modulation (claims 1, 16
                and 17)

        In the chart below, Cisco has bolded the words in its proposed constructions that reflect

the disputed issues.




                                                    2
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 7 of 33 PageID #: 1124




            Term                  Cisco’s Proposed Construction            Oyster’s Proposed
                                                                              Construction
 Oyster: “phase modulate” “altering the phase of light to              “alter the phase of light to
 and grammatical variants    create an optical signal having a         create an optical signal
                             phase that is representative of data,     having a phase that is
 Cisco: “phase modulating” where the phase modulating does             representative of data”
 (claims 1, 17)              not       include         amplitude
                             modulating”
 “phase-modulated optical    “optical signals created by phase         “phase modulate” should
 signals” (claim 1) / “phase modulation,      not      amplitude       be construed as set forth
 modulated optical data”     modulation”                               above.
 (claim 16)                                                            Otherwise, no construction
                                                                       necessary.

 “amplitude-modulating”         “altering the amplitude of light to    “amplitude modulate” and
 (claims 1, 17)                 create an optical signal having an     variants means “altering
                                amplitude that is representative of    the amplitude of light to
                                data, where the amplitude              create an optical signal that
                                modulating does not include            is representative of data.”
                                phase modulating”                      Otherwise no construction
                                                                       necessary.

 “amplitude-modulated           “optical signals created by “amplitude          modulate”
 signals” (claim 16) /          amplitude modulation, not phase should be construed as set
 “amplitude-modulated           modulation”                     forth above. Otherwise, no
 optical data” (claim 17)                                       construction necessary.

 “mode” (claims 1, 16, 17)      “period during which at least one No construction necessary.
                                specific optical data signal is
                                either amplitude modulated or
                                phase modulated, but not both”


       Cisco briefs these terms together because they all go to the same issue, which is at the heart

of the purported invention of the ’500 Patent, as claimed under the amendments that led to

allowance of the patent. Cisco has endeavored to present the broadest possible construction of

these terms that reasonably gives effect to the prosecution history and preserves some import to

patent. In contrast, Oyster’s proposals ignore the prosecution history entirely, and then reduce the

claims to essentially an optical transmitter having two amorphous phase and/or amplitude

modulation modes, leaving the claims with no discernable distinguishing feature.


                                                 3
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 8 of 33 PageID #: 1125




               1.      Introduction - Optical Signal, Modulation and Mode

       It is important in the context of the ’500 Patent to understand the relationship between

optical signals and mode. Cisco proposes that a mode is a “period during which at least one specific

optical data signal is either amplitude modulated or phase modulated, but not both.”3 A transmitted

optical signal is first created by modulation. As follows from the claim language, optical signals

(i.e. modulated signals) are transmitted within a “mode.” The prosecution history instructs that

the distinguishing feature of the purported invention was that it had two modes, separated in time

from one another, in which an optical signal was either amplitude modulated or phase modulated,

but not both. In understanding the intrinsic record and Cisco’s proposed constructions, it is

important to understand that optical signals can be combined to form a combined signal which can

be transmitted in a given mode.

       Figure 2 (reproduced in part below) of the ’500 Patent is illustrative.




       The specification describes that “Signal 25 in FIG. 2 is shown as a combination of

amplitude-modulated signal 23 and phase-modulated signal 22,” which occurs for example when




3
 Notably, Oyster declined to brief “mode” as it is a disputed term and instead lumps the term in
with the phase and amplitude modulating terms.


                                                 4
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 9 of 33 PageID #: 1126




packets with different modulation “are sent one after another.” Ex. 1 at 7:62-65 (bold added).4 As

to the term “mode,” while the specification refers to an “amplitude-modulated transmission mode”

and a “phase-modulated transmission mode,” it also states “both a phase and amplitude modulated

transmission mode” (2:42-44).        A mode during which a combined signal like signal 25 is

transmitted reflects an example of a mode that uses both phase and amplitude modulation.

          Cisco’s proposal for “mode” makes clear that a “mode” of the purported invention will still

distinguish the prior art, consistent with the prosecution history discussed below, if the device or

method generates at least one specific optical data signal that is created by either amplitude

modulation alone or phase modulation alone. For example, in the signal 25 of Fig. 2, one can still

identify a specific optical data signal (either signal 23 or 22) that satisfies Cisco’s construction

because there is at least one that is generated with the feature that Oyster used to distinguish the

prior art and gain allowance, i.e., at least one optical data signal created by the modulation format,

alone, called for in the claims. In sum, a mode is a period of transmission having at least one of

the prior-art distinguishing modulation formats required by the prosecution disclaimer discussed

below.

                  2.     Oyster Does Not Address Cisco’s Constructions

          Oyster frames its arguments on the generic term “phase modulate” and invites the Court to

overlook the rest of Cisco’s arguments.           Oyster mistakenly briefed Infinera’s proposed

construction from the prior case5 –– not Cisco’s construction. Whereas Infinera sought to apply




4
  Signals 22 and 23 are separate phase- and amplitude-modulated signals transmitted in sequence
to form combined signal 25, which is an example of the patent’s mixed-mode modulation.
5
    See Ex. 4 at 7.



                                                   5
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 10 of 33 PageID #: 1127




Judge Gilstrap’s construction (based on the Group 2 Patents) to the ’500 Patent, Cisco does not.

Consistent with this Court’s reasoning in Infinera II Markman Order, Cisco recognizes that a

different prosecution history and specification led to a particular construction of the phase

modulate term for the Group 2 Patents.

       Oyster’s treatment of Cisco’s constructions makes much of its Opening Brief confusing, if

not irrelevant. For example, Oyster incorrectly contends that “[t]he sole dispute between [sic] is

whether the construction of ‘phase modulation’ should ‘exclude[] use of amplitude modulation,’

and vice-versa—whether amplitude modulation excludes phase modulation. This exact dispute

was recently presented to this Court in the Infinera action, and it ruled in Oyster’s favor.” Opening

Br. 8. To the contrary, Cisco’s proposed construction has critical differences from the Infinera

construction rejected by this Court.

       The dispute here does not center on whether any use of phase modulation during a “mode”

excludes any use of amplitude modulation (or vice-versa) during that mode. Instead, the point of

Cisco’s construction is that for any given optical signal (i.e., for any given signal created by the

act of altering light (i.e. modulating) to represent a given data stream), the claim refers only to

phase modulation for that given signal (regardless of whether the transmitter can also be creating

a different signal corresponding to a different data stream using amplitude modulation during that

same mode). This is compelled by the specification and the prosecution history, and is the only

way to give each claim element meaning.

       Unlike Infinera’s proposal that Infinera briefed previously, however, Cisco’s proposals for

these terms do not require that the claimed modulating (e.g. “phase modulating” in the “first mode”

of claim 1) be the only form of modulating used during the claimed mode. Instead, and as

described in the specification, Cisco’s proposed constructions permit both amplitude modulation



                                                 6
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 11 of 33 PageID #: 1128




and phase modulation of light to occur within a given “mode” – but it would correspond to two

different data streams, exactly as set forth in the intrinsic record. This is consistent with the claims

(e.g., claims 18 and 19) and specification (e.g. 2:41-46, 4:36-42, 7:62-67, Fig 2). Infinera’s

proposal was overly narrow because it urged that the mere use of “phase modulation” entirely

excluded the use of amplitude modulation. Cisco’s proposed constructions are broader while

giving effect to the prosecution history discussed below. Referring back to Figure 2 discussed

above, Infinera’s construction would have excluded “combination” signal 25 because that

combined signal has both types of modulation. That is, under Infinera’s rejected construction, the

“use” of phase modulation for one data stream would exclude the use of amplitude modulation for

a different data stream, thus excluding “combination” signal 25. None of Cisco’s proposed

constructions, on the other hand, would exclude “combination” signal 25. True to this disclosure,

Cisco’s construction maps onto the phase-modulated signal 22 that are separate from the

amplitude-modulated signal 23.

       The dependent claims further illustrate how phase-modulated signals can co-exist with

amplitude-modulated signals in the same mode, but for separate signals. Claims 17-19, for

example, consider a “first transmission mode” during which a system generates combination signal

25. The act of phase-modulating (not amplitude modulating) generating the specific phase-

modulated signal 22 maps to the phase modulating recited to occur within the first transmission

mode. The first transmission mode in claim 17 can also include other signals that are amplitude-

modulated such as signal 23 – resulting in a “combination” signal such as signal 25. Because at

least phase modulated signal 22 would have the benefits touted in the specification for phase-

modulated signals, and satisfy the prosecution history’s requirement for a signal that is not both

phase and amplitude modulated at the same time, the claim recitations directed to phase



                                                   7
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 12 of 33 PageID #: 1129




modulation, modes, and separation in time are all given meaning.         Yet the claim is still broad

enough to encompass other modulation such as the amplitude-modulated signal 23, consistent with

the specification. Nonetheless, a similar “combination” signal 25 could also be generated in the

second transmission mode of claim 17, so long as it has at least one optical data signal (e.g.

amplitude-modulated signal 23) that satisfies the amplitude modulating recited in claim 17

consistent with the prosecution history. For claim 19, signals 23 and 22 together show how the

second transmission mode includes light that is “both amplitude-modulated and phase modulated”

(i.e., a “combination” signal). This allows for the benefits of the purported invention, including

scenarios such as described at 4:36-42 (unrelated other signals can be present). Critically, claim

19 does not recite that the “phase-modulating” in claim 17 includes amplitude-modulating, but

just that the “first transmission mode” can also have amplitude-modulating within it.

               3.      Cisco’s Construction Is Compelled by the Intrinsic Record

                       a.      ’500 Patent Prosecution History

       The prosecution history is of critical import to the allowance of the ’500 Patent and it

should be given effect by adopting Cisco’s constructions. On March 3, 2003, the USPTO issued

a non-final office action rejecting Oyster’s initial claims as being anticipated and obvious over the

prior art. See Ex. 6 at 102-115. In response, Oyster amended its claims to distinguish the art. Id. at

117-126. The amendment and arguments overcame the art, and the ’500 Patent issued. Id. at 132.

The independent claims were amended as follows:

      Claim 1 (currently amended) An optical data transmitter comprising:
        at least one light source a laser;
        a phase modulator for phase modulating light from the light source; and
        a controller having an input for receiving an electronic data stream, the controller
      in a first mode controlling the phase modulator so as to create phase-modulated
      optical signals in the light from the laser as a function of the electronic data stream
      and the controller in a second alternate mode amplitude-modulating the light from
      the laser as a function of the electronic data stream, the first mode and the second
      mode occurring at different times.

                                                  8
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 13 of 33 PageID #: 1130




Id. at 118.

      Claim 16 (currently amended): A dual-mode optical transmission system
      comprising:
       a transmitter having a laser for transmitting amplitude-modulated signals in a first
      mode and phase-modulated signals in a second mode and a controller for switching
      an output of the laser between the first mode and the second mode, the second mode
      occurring at a different time than the first mode:
       an optical fiber connected to the transmitter; and
       a receiver having an interferometer being connected to the optical fiber.

      Claim 17 (currently amended): A method for transmitting optical data in two modes
      comprising the steps of:
        phase modulating light from at least one light source a laser during a first
      transmission mode so as to transmit phase-modulated optical data; and
        amplitude modulating light from the at least one light source laser during a second
      alternate transmission mode so as to transmit amplitude-modulated optical data, the
      second alternate transmission mode occurring at a time separate from the first
      transmission mode.

Id. at 120.

        Oyster used the amendment in its accompanying arguments to distinguish the prior art,

which taught transmitting signals that were both amplitude and phase modulated. See Ex. 7 (U.S.

6,122,086 to Djupsjobacka) at Fig. 1, 2:50-54. Oyster argued: “Djupsjobacka discloses

simultaneous transmission of optical signals in AM or PM mode, the same signal being sent

in AM and PM mode at the same time.” Ex. 6 at 122 (citing Djupsjobacka, 2:50-54). Oyster

likewise distinguished its other independent claims by disparaging Djupsjobacka as disclosing

“simultaneous transmission of optical signals in AM and PM, the same signal being sent in AM

and PM mode at the same time…. Moreover, Djupsjobacka … transmits AM and PM signals at

exactly the same time, and not in two different time modes, as now claimed.” Id. at 122-123

(emphasis added).

        In other words, Oyster disparaged the prior art for sending “the same signal” using both

AM (amplitude modulation) and PM (phase modulation) at the same time, while presenting claim



                                                9
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 14 of 33 PageID #: 1131




amendments directed to separating the claimed modulation types in time. The amendment and

arguments seized on the application’s teaching, disclosed in at least some embodiments, of

transmitting purely amplitude-modulated signals at one point in time, and purely phase-modulated

signals at a different point in time – and then altering these to create a “combined signal,” i.e.,

combining a signal that modulates one data stream through phase modulation with a different

signal that modulates a different data stream using amplitude modulation. See Ex. 1, ’500 Patent,

Fig. 2, 7:62-67 (amplitude-modulated signal 23 followed “one after another” with phase-

modulated signal 22).     The amendment and argument constitutes a clear and unmistakable

disclaimer of systems that simultaneously amplitude and phase modulate a signal – in other words,

that uses both phase and amplitude modulation to represent a single data stream.

       Cisco’s proposals give effect to the prosecution history, while remaining in harmony with

the other claims in the patent, including claims 18 and 19.          For example, under Cisco’s

construction of “mode” — “period during which at least one specific optical data signal is either

amplitude modulated or phase modulated, but not both.” — one identifiable optical data signal is

required, but it can be either amplitude modulated or just phase modulated (for example a phase

modulated signal 22 or 23 from Fig. 2). So long as each mode has at least one such data signal,

that data signal will satisfy the modulation related terms of that mode, staying true to Oyster’s

amendment and argument that secured Oyster the ’500 Patent.

       Cisco notes that the Court expressed concern in its previous claim construction ruling

regarding “whether the two modes are mutually exclusive in their operating characteristics.” Ex.

4 at p. 12. “Notably, there is no sound reason for why the added language would only affect the

phase-modulation mode. Put another way, if the applicant’s amendment had the effect proffered

by Defendants, it would not only exclude any amplitude modulation during the phase-modulation



                                                10
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 15 of 33 PageID #: 1132




mode, but any phase modulation during the amplitude-modulation mode. Yet Defendants agree

the latter is not required by the claims.” Id. (emphasis in original).

       Cisco’s proposed construction resolves this concern, consistent with the intrinsic record.

To be clear, the claims do not recite an “amplitude modulation mode” or a “phase modulation

mode” per se, but more broadly claim two modes, and separately call out specific types of

modulation that need to at least be present at some point within each mode. Accordingly, unlike

Infinera, Cisco does not argue that the claims have an exclusive “phase modulation mode.”

Instead, Cisco’s point is that a given signal corresponding to a given data stream must be either

amplitude modulated or phase modulated, but those two signals (corresponding to two different

data streams) can be combined into a signal (like signal 25 in the specification) that transmits the

two different data streams (one via phase modulation and the other via amplitude modulation –

combined together). What is never disclosed anywhere in the patents – and was disclaimed in the

prosecution history – is the notion of modulating a single data stream using both amplitude and

phase modulation (i.e., representing a bit or group of bits by using both the phase and amplitude

of the signal). Cisco’s proposal thus applies the prosecution disclaimer equally, as it should, to

phase modulating and amplitude modulating.

                       b.      The Specification Supports Cisco’s Proposed Constructions

       Cisco’s constructions are also supported by the specification.         Consistent with the

embodiments relied upon to gain allowance, the specification repeatedly emphasized optical

signals that were either phase-modulated or amplitude-modulated:

       An object of the present invention is to provide a transmitter for transmitting
       either phase-modulated or amplitude-modulated optical signals. An alternate or
       additional object of the present invention is to provide a receiver for receiving
       either phase-modulated or amplitude-modulated optical signals.

’500 Patent at 2:26-28 (emphasis added).


                                                  11
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 16 of 33 PageID #: 1133




       The dichotomy was important as the background of the patent sets up that amplitude

modulated signals were susceptible to tapping (in the security context, like a wiretap):

       However, optical fiber may be tapped. . . . Amplitude-modulated optical signals,
       with their ease of detection from a photodiode, require that only a small amount of
       energy be tapped and passed through the photodiode in order to be converted into
       a tapped electronic data stream.

’500 Patent, 1:34-38. In contrast, the specification considered phase modulation, with its constant

amplitude (i.e. no-amplitude modulation) and specialized receiver (interferometer with specific

delay) as providing for secure transmission:

       During the alternate phase-modulation mode, the amplitude controller 88 directs
       the laser to emit … non-pulsed light. . . . This signal provides a secure data
       transmission mode. The phase-modulated signal must be read with an
       interferometer having a proper delay path, and any tap to obtain enough
       light to read the phase-modulated signal is easily detectable.

’500 Patent at 5:34-47. This contrast between “amplitude modulated signals” as conventional,

non-secure signals, and phase-modulated signals as new, secure signals, runs throughout the

specification. See, e.g., ’500 Patent 2:50-52 (“The first mode is thus a highly secure data

transmission mode”); 3:4-5 (“amplitude-modulated optical signals sent by the transmitter can be

read [by] common receivers”); 6:10-11 (“transmitter … is backwards-compatible with existing

receivers in the amplitude-modulated mode”); 7:52-53 (“change between secure mode and the

amplitude-modulated mode”). The specification touts backwards compatibility and security based

price differentiation as the benefits of being able to switch between the modulation formats. Id. at

6:10-11 (“transmitter … is backwards-compatible with existing receivers in the amplitude-

modulated mode”); 8:13-17 (“telecommunications service provider thus could charge certain

customers for an enhanced secure mode service . . . while permitting other customers to send data

in a non-secure mode . . ..”). Accordingly, the ’500 Patent teaches “switching between the phase




                                                12
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 17 of 33 PageID #: 1134




modulating and the amplitude modulating steps,” (id. at 4:27-28), with phase and amplitude

modulation being used at different times (id. at 4:32-35).

       Critically, the specification never teaches, shows or describes a modulator that

simultaneously performs the act of modulating the phase of light while also performing the act of

modulating the amplitude of the light for the same signal (i.e., the same data signal), at the same

time. In contrast, the specification teaches a phase modulator that performs just phase modulating,

and an amplitude modulator that performs just amplitude modulating, and switching between the

two to create a “combination” signal (which contains two different data streams – one phase-

modulated and the other amplitude-modulated).




       Oyster’s disclosure and use of these two modulation techniques is consistent with the

customary meaning in the art at the time. For example, the textbook Fiber-Optic Communication

Systems (1997) by Govind Agrawal (Ex. 8 OYSTERDEFS2_002297-2321) describes amplitude-

shift keying (ASK), a common form of amplitude modulation, as “modulating the amplitude while



                                                13
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 18 of 33 PageID #: 1135




keeping the phase constant.”     Id. at 2304. It likewise describes phase-shift keying (PSK)

modulation, a common form of phase modulation, as “modulating the phase while keeping the

amplitude constant.” Id. at 2306-7. This usage is consistent with the intrinsic evidence discussed

above.

         Likewise, the specification’s reference at 2:41-47 to a “phase and amplitude modulated

transmission mode” does not teach modulating the same signal (i.e., corresponding to a data

stream) at literally the same time with both types of modulation (in other words, representing the

same piece of data with both an amplitude and phase change), as opposed to using different

modulation formats for different signals transmitted at different times within a mixed format mode.

Far from disclosing a new modulation technology that BOTH amplitude modulates and phase

modulates the same piece of data, in the one instance where the specification devotes a few

sentences to describing the possibility of a mixed mode (i.e. a combination of phased and

amplitude modulated signals), it downplays the significance of the second modulation format:

         It should be understood however that, while phase-modulated signals are preferred
         in the secure transmission mode, under certain circumstances a mixture of phase
         and amplitude modulation could be possible. For example, amplitude modulated
         signals not related to the input optical data stream could be transmitted during
         the secure phase-modulation mode without necessarily affecting security.

’500 Patent, 4:36-42. This portion of the specification teaches using amplitude modulation for a

signal “not related” to the data stream being phase modulated, as opposed to simultaneous

modulation of the exact same signal, at the same time, using both amplitude and phase modulation.

This does not teach that “phase modulating” the input optical data stream is or can include

amplitude modulating. Using signal 25 of Fig. 2 to illustrate the point, signal 23 (amplitude

modulation) could be used for control or other housekeeping information, and then the rest of the

mode could consist of phase-modulated signal 22 to carry a sensitive data stream.



                                                14
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 19 of 33 PageID #: 1136




       To the extent Oyster argues that the specification discloses or suggests an embodiment with

transmission of an optical data signal that is both amplitude and phase modulated, such that the

same signal uses both modulation types at the same time, Oyster gave up that embodiment during

prosecution to secure its patent. As specifications are written before examination, it is not

surprising for an applicant to describe subject matter in an application that, upon examination, is

disclaimed. See North Am. Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 1345–46

(Fed. Cir. 2005) (excluding certain embodiments based on disclaimer during prosecution).

                       c.      Oyster’s Proposal Renders Claim Language Meaningless

       Oyster states that “in the context of the ’500 Patent, phase modulation and amplitude

modulation are not mutually exclusive. They can both be used by the same system, and indeed

at exactly the same time.” Opening Br. 9 (emphasis added). This is in direct contradiction to the

prosecution history disclaimer discussed above where the prior art taught using phase modulation

and amplitude modulation at the same time.

       Oyster’s proposal has the unsatisfactory consequence of making the first and second modes

of the claims be, for all intents and purposes, the same. That renders the claim language and

structure much ado about nothing. To illustrate the point, consider the figure used in Oyster’s

Opening Brief (at 6) that depicts a series of four optical signals, each divided in time by a vertical

blue line. Each of the four signals illustrates a “symbol,” i.e., the smallest optical signal able to

represent a discrete piece of data. Oyster’s figure is reproduced below but with green and red

annotations added.




                                                 15
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 20 of 33 PageID #: 1137




                  A First Mode                                                 Another Mode




Opening Br. 6 (annotations added). Note that each of the four transmitted signals are shown having

both amplitude and phase modulation.         However, under a construction where the claim’s

“amplitude modulating” can include phase modulating, and the claim’s “phase modulating” can

include amplitude modulating, the structure and limitations of the claim as having two distinct

modes and transitioning between them washes out, leading to the extreme result (as compared to

the claim language, the prosecution history and the benefits of the two modes described in the

patent) that each of the 4 optical data signals satisfies the requirements of both modes and thus any

of the signals can be arbitrarily grouped into the two modes of the claim––even though they are

the same. As such, while the exact same modulation is being used in the green and red boxes

above, they arguably satisfy Oyster’s proposed construction. The same would hold true for any

other grouping. The specification, claims, and prosecution history all call for a more meaningful

distinction between the amplitude modulating required in one mode and the phase modulating

required in the different mode. Cisco thus respectfully requests rejection of Oyster’s proposal.




                                                 16
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 21 of 33 PageID #: 1138




               4.      Oyster’s Remaining Arguments Fail

                       a.      Claim Differentiation Is Consistent with Cisco’s Proposed
                               Construction

       Oyster argues that Cisco’s proposed construction “must also be rejected under the doctrine

of claim differentiation,” referring to Claim 18. Opening Br. 10. Oyster misunderstands how

Cisco’s construction reconciles Claim 18.

       Claims 17 and 18 are as follows:

               17. A method for transmitting optical data in two modes comprising the
       steps of:
               phase modulating light from a laser during a first transmission mode so as
       to transmit phase-modulated optical data; and
               amplitude modulating light from the laser during a second alternate
       transmission mode so as to transmit amplitude-modulated optical data, the second
       alternate transmission mode occurring at a time separate from the first transmission
       mode.
               18. The method as recited in claim 17 wherein during the first transmission
       mode the light is not amplitude-modulated.

       What Oyster overlooks is that Claim 18 allows for the “first transmission mode” to have

periods of time within it that utilize different modulation formats. Claim 17 does not require, for

example, that the phase-modulating of light occur throughout the duration of the “first transmission

mode.” Referring to the Fig. 2 embodiment, for example, during the “first transmission mode,”

light from a laser can be used for amplitude modulated signals 23 and phase-modulated signals 22

“sent one after another.” ‘500 Patent, 7:63-65. Thus, Claim 18 just covers the scenario where

none of the light during the mode is “amplitude modulated,” consistent with the scope of Claim

17.

       Nothing about Cisco’s proposed constructions are inconsistent with that.            However,

Cisco’s proposals still give effect to the prosecution history because while other modulation can

be present during a mode, there has to be at least one optical data signal that has the characteristic

used to secure the patent during prosecution, namely that there has to be at least one signal wherein

                                                 17
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 22 of 33 PageID #: 1139




the “amplitude modulating” or “phase modulating” recited is not done at the same time, for that

same signal. Thus, Cisco’s proposals are that for that specific signal, it is amplitude modulated,

not phase modulated and vice versa for at least the claimed modulation for that signal.

        These constructions do not render claim 18 superfluous, and are fully consistent with the

prosecution history. Regardless, the law is well settled that claim differentiation arguments are, at

best, a useful analytical tool, but that a plaintiff cannot rewrite the specification and undo the

disavowals made there based on claim differentiation. Fenner Invest., Ltd. v. Cellco P’ship, 778

F.3d 1320, 1327 (Fed. Cir. 2015). Here, Oyster plainly disparaged systems that send the same

signal using amplitude modulation and phase modulation at the same time, and Cisco’s

construction gives effect to the prosecution history without disturbing Claim 18 or claim

differentiation.

        B.         ’898 Patent

                   1.    Term: A Transmitter Having a Laser, a Modulator, and a Controller
                         (claims 1, 14)

      Cisco’s Proposed Construction                 Oyster’s Proposed Construction
 “transmitter containing a laser,            a No construction necessary.
 modulator, and a controller”

        Turning to the ’898 Patent, this dispute concerns whether the claims require the laser,

modulator, and controller to be located within the transmitter. The plain language of the claims as

well as the rest of the intrinsic record, including IPR disclaimers, confirm Cisco’s proposed

construction is correct. In an attempt to take a second bite of the apple, Oyster reargues its exact

position that it took in the Northern District of California in Oyster Optics, LLC, v. Ciena

Corporation, Case No. 4:17-cv-05920 (“Ciena”). In Ciena, Judge White explicitly rejected

Oyster’s arguments (Opening Br. 12-14) here that the specification does not disavow claim scope

and that there was no prosecution history disclaimer.


                                                 18
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 23 of 33 PageID #: 1140




                       a.      The Specification Supports Cisco’s Proposed Construction

       The specification confirms that the claimed components are within the transmitter. The

specification focuses on enabling easy replacement of existing cards with enhanced security cards,

which is both responsive to the prior art deficiency the ’898 Patent identifies and repeats as the

object of the invention. See, e.g., Ex. 2 at 2:26-29 (citing need to have a swappable transceiver

card); 3:9-18 (providing a swappable transceiver card having “the OTDR and energy level detector

parts along with the optical transmitter and receiver components . . . all on one card compatible

with most existing box dimensions”); 6:36-42 (same); 4:30-43 (placing relevant components on

the transmitter); Fig. 2 (same).

       Judge White likewise confirmed that the specification supports Cisco’s proposed

construction. In the final claim construction order in Ciena, Judge White reasoned:

       Moreover, the specification shows the recited elements located on the transmitter,
       and further states that the transceiver card is designed to be swappable, which
       would not be possible if components were located outside of the card. (See ’898
       Patent at Fig. 2, 2:26-29, 6:36-42, 4:32-43.) Further, the specification states that
       “[t]he laser amplitude modulator and laser . . . define a transmitter for transmitting
       the optical signal over an optical fiber.” (Id. at 1:30-32.) The specification thus
       suggests that the laser and modulator must be located on the transmitter (as the
       defining elements of that transmitter) and that the controller must be located, at
       least, on the transceiver card.

Ex. 5 at 21. Judge White was not importing limitations into the claims. Rather, the specification is

unequivocal that the laser, modulator and controller must be located on the transmitter.

                       b.      Prosecution History Disclaimer Supports Cisco’s Proposed
                               Construction

       Oyster’s repeated statements during its prosecution of various IPRs clearly show

prosecution history disclaimer. Oyster’s IPR statements confirm “having” means “located within”

as Oyster disavowed any possible broader scope for the disputed phrase. During IPR, Oyster

argued that a transmitter “having” a component means a transmitter with that component placed



                                                19
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 24 of 33 PageID #: 1141




on it. Ex. 9 at 41 (arguing that Petitioners did not address “the requirement of placing a laser on

the claimed ‘transceiver card’”). Oyster also argued that a transmitter “having” a component

excludes an external component that is separate from or not part of the transmitter. Ex. 10 at 20-

21 (The prior art’s “transmitter does not include a light source” because the prior art’s laser “input

light” is “from an external source” so it not “part of” the prior art’s transmitter, rather it is “separate

from” the transmitter); see also id. at 22; Ex. 11 at 34-36 (same); Ex. 12 at 23-25 (The prior art’s

transmitter “excludes a light source” because it “is external to the transmitter”); Ex. 13 at 26-27

(same). The PTAB agreed with Oyster’s IPR statements and explained that “having” means the

components are “within the transmitter itself.” Ex. 14 at 8. The PTAB then denied institution

because the petition did “not sufficiently account[] for [a] laser within the transmitter…” Id. at 21,

23, 33. In another institution decision, the PTAB clarified:

      A pertinent dictionary definition of “having” is “to hold, include, or contain as a part
      or whole <the car has power brakes> <April has 30 days>” Webster’s Tenth Collegiate
      Dictionary 533 (1998) [] (emphases in original). Therefore, with this definition, a
      transmitter having a laser would hold, include, or contain the laser.

Ex. 15 at 17-18.

        The PTAB found that the transmitter having a laser, a modulator, and a controller “must

also be on the transceiver card.” Ex. 16 at 23. In other words, Oyster’s statements to the PTAB

and the PTAB’s interpretation of Oyster’s statements confirm that the various components are

within the transceiver card because they are on the card. Thus, the intrinsic record fully supports

Cisco’s proposed construction and squarely contradicts Oyster’s arguments that no construction is

necessary, that no disavowal or lexicography exists, and that Cisco’s construction improperly

narrows the disputed phrase.

        Judge White’s final claim construction order in Ciena further supports a finding of

prosecution history disclaimer:


                                                    20
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 25 of 33 PageID #: 1142




      During the IPRs for the ’898 and ’327 Patents, Oyster distinguished prior art that had
      an external laser by arguing that the claims required the laser to be located on the
      transmitter. (See Dkt. No. 100-12 (“IPR2017-01870 Prelim. Resp.”) at 20-21; Dkt.
      No. 100-17 (“IPR2017-01871 Prelim. Resp.”) at 23-25.) The examiner agreed with
      Oyster’s interpretations, citing a dictionary that defined “having” as “to hold, include,
      or contain as a part or whole.” (IPR2018-00070 Institution Decision at 17.) [Ciena]
      thus argues that disclaimer, in addition to the ordinary meaning, limits “having” to
      “including within.”…. Moreover, Oyster interpreted “having” in the IPRs as excluding
      external elements. (IPR2017-01871 Prelim. Resp. at 21.) Finally, the specification
      “defines” transmitters through the components. (’898 Patent 1:30-32.) Thus, to the
      extent that some parts of the transmitter may extend beyond its boundaries, they must
      still be substantially “contained” by the transmitter to constitute the same component.

Ex. 5 at 21-22. Oyster’s disavowal of claim scope in order to overcome the prior art makes Cisco’s

proposed construction proper as evidenced by the intrinsic record. Accordingly, Cisco’s proposed

construction should be adopted.

                 2.       Terms: Output Data / Input Data (claims 1, 14)

     Term                  Cisco’s Proposed Construction               Oyster’s Proposed
                                                                         Construction
 “output data”        “the data encoded in the second optical “data outputted by the receiver”
                      signal and outputted by the receiver”
 “input data”         “the data inputted to the transmitter and “data inputted to the
                      encoded in the first optical signal”      transmitter”

       The dispute on the input / output data terms centers on whether data is encoded in their

respective optical signals. No parties raised this issue in the previous Eastern District of Texas

litigations brought by Oyster. Again, Oyster improperly conflates Cisco’s constructions with

different issues previously raised by other parties. For example, for “output data,” Oyster argues

that the Court “rejected Infinera’s similar argument that ‘output data’ should be construed as ‘an

electronic data stream recovered from the second optical signal.’” Opening Br. 14. Similarly, for

“input data,” Oyster argues, “Cisco’s proposal is an obvious attempt to import limitations into the

claims. Noteworthy, nothing in the claims or specification requires that the input data ‘be encoded

in the first optical signal’ as Cisco suggests.” Id. at p. 17. These arguments are red-herrings.



                                                 21
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 26 of 33 PageID #: 1143




       Cisco’s proposed constructions are consistent with this Court’s previous claim construction

orders and Judge White’s claim construction order in Ciena. As Judge White accurately noted,

there were two distinct issues for the “data” terms: “The parties have two disputes: first, the parties

disagree whether the optical signals must be converted to ‘electronic form6,’ and second, Ciena

seeks clarification that the output data reflects the data encoded in the second optical signal.” Ex.

5 at 17. It was the former issue that was before this Court (Mag. J. Payne), not the latter. Judge

White essentially agreed with this Court on the former issue, and then took up the latter as a matter

of first impression. Judge White construed “output data” to mean “the data encoded in the second

optical signal.” Id. at 18. Cisco reasonably seeks to supplement the construction of these terms

consistent with Judge White’s construction, as indicated in the bold portion of the box above.

                       a.      Cisco’s Proposed Construction Adopts the Court’s and Judge
                               White’s Prior Constructions

       Cisco’s proposed constructions for the data terms are in harmony with the Court’s and

Judge White’s previous constructions. The Court in Infinera I construed “output data” to mean

“data outputted by the receiver.” Ex. 17 at 12. Judge White construed “output data” to mean “the

data encoded in the second optical signal.” Ex. 5 at 18. Cisco’s proposed construction mirrors both

of these constructions for “output data” and vice versa for “input data.”

                       b.      Cisco’s Proposed Constructions Are Supported by the Intrinsic
                               Record




6
  In Infinera I, the Court stated “Defendant has failed to identify any intrinsic evidence compelling
that ‘output data’ must be in electronic form, and Defendant has not adequately supported its
assertion that a person of ordinary skill in the art would reach such a conclusion based on
surrounding claim language. Instead, as discussed above, the recited disclosure of ‘convert[ing]
the optical signal from optical to electronic form to recover the electronic data stream’ relates to a
preferred embodiment and should not be imported into the claims.” Ex. 17 at 11. Judge White
agreed with the Court in Infinera I and did not limit the optical signals where they must be
converted to electronic form. See Ex. 5 at 17.

                                                  22
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 27 of 33 PageID #: 1144




        “Output data” refers to data encoded in the second optical signal and “input data” refers to

data encoded in the first optical signal. The specification explains that traditional transceivers

transmit optical signals “representative of electronic data stream” and use a photodiode to “convert

the optical signals back into the electronic data stream” at the receiver. ’898 Patent at 1:27-35. The

embodiments show that the receiver “converts the optical signal from optical to electronic form to

recover the electronic data stream 34.” Id. at Fig. 2, 5:2-5. The claims similarly recite “generat[ing]

a first optical signal as a function of the input data” and “convert[ing] the second optical signal to

output data” (where, the second optical signal is also a “function” of the data). Id. at claims 1, 14;

accord id. at Fig. 2.

                        c.     Oyster’s Analysis Supports Cisco’s Proposed Constructions

        Oyster’s technology section and subsequent statements in its Opening Brief also support

Cisco’s proposed constructions. For example, Oyster states, “[t]ransmitters and receivers are

important components of these systems, because they perform key aspects of the encoding,

transmitting, receiving, and decoding functions for optical signals.” Opening Br. At 4 (emphases

added). Transmitters and receivers in the claimed invention encode and decode optical signals.

“By the plain teaching of the claims and specification, the input data need necessarily be

encoded in the first optical signal.” Id. at p. 17 (emphasis added).

        Oyster’s statements give weight to Cisco’s proposed constructions, which are supported by

the intrinsic record. Data must be encoded if it is transmitted and received in the claimed invention.

Accordingly, Cisco’s proposed constructions should be adopted.

        C.      ’516 Patent –– Term: Voltage (claim 1)

         Cisco’s Proposed Construction                   Oyster’s Proposed Construction
 “electric pressure that causes current to flow in Plain and ordinary meaning, or, in the
 a circuit”                                        alternative, “difference in electrical potential
                                                   expressed in volts.”


                                                  23
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 28 of 33 PageID #: 1145




        The parties propose significantly different constructions for “voltage.” Notably, Oyster

does not dispute that Cisco’s construction is correct. Rather, Oyster’s proposal only muddies the

waters as to the meaning of “voltage” in the context of the ’516 Patent. A lay person would not

know what “difference in electrical potential” means, while the phrase “expressed in volts” is

confusingly suggestive of abstractions of voltage as opposed to the voltage itself. Oyster’s

construction is technical jargon that does not help the jury understand the term.

        The issue for “voltage” centers on the appropriate context for the term as used in the ’516

Patent. As “voltage” is used in the ’516 Patent, it is referring to the electrical property itself, i.e.,

something that can deliver a physical shock.

        Cisco’s construction is a plain and ordinary meaning of the term as confirmed by extrinsic

evidence. Ex. 18, Webster’s New World College Dictionary, 3rd Ed. (1997). “Voltage” is defined

as an “electromotive force.” Id. at 1496. “Electromotive force” in turn is defined as “electric

pressure that causes or tends to cause a current to flow in a circuit.” Id. at 437. Likewise,

Newton’s Telecom Dictionary defines “voltage” by explaining that “[e]lectricity is essentially a

flow of electrons. . . . For this movement of electrons to occur there must be ‘pressure,’ just as

there must be pressure in the flow of water.       The pressure under which a flow of electrons

moves through a gadget is called the electric voltage.” Ex. 19, Newton’s Telecom Dictionary,

11th Ed. (1996) at 659. A textbook on electronic components similarly explains voltage: “Current

can flow through a wire or piece of electric equipment only while a pressure is applied to push

the current through the wire. . . . This pressure is referred to as voltage.” Ex. 20, Horowitz,

Elementary Electricity and Electronics Component by Component (1986) at 12.                Thus, Cisco

proposal is not only accurate, but is easy to understand conceptually. Cisco’s construction is

consistent with the intrinsic evidence as understood by a POSITA, as explained below.



                                                   24
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 29 of 33 PageID #: 1146




               1.      The Intrinsic and Extrinsic Evidence Support Cisco’s Proposed
                       Construction

       The surrounding language of Claim 1 is instructive as to the meaning of “voltage” as used

in the claims and specification.

               1. A telecommunications apparatus, comprising:
               an optical receiver affixed to a printed circuit board and configured to
       receive an optical data signal from an optical fiber of an optical fiber
       telecommunications system;
               an energy level detector circuit, optically coupled to the optical fiber
       upstream from the optical receiver, wherein the energy level detector circuit is
       configured to monitor an energy level of the optical data signal and generate an
       alarm based on the energy level and one or more energy level thresholds, wherein
       the energy level detector circuit includes:
               a photodetector to generate a photodetector voltage indicative of an energy
       level of the optical data signal; and
               one or more comparators corresponding to the one or more energy level
       thresholds, wherein each of the one or more comparators:
               includes a first input coupled to an output voltage indicative of the
       photodetector voltage;
               includes a second input coupled to a corresponding reference voltage; and
               generates a comparator signal indicative of a comparison between the
       corresponding reference voltage and the output voltage.

       Coupling voltages to comparator inputs to compare them is understood by a person of

ordinary skill in the art (“POSITA”) to refer to coupling voltage –– as an electrical phenomenon –

– in a circuit. This is evident from the common usage of the terms “comparator” and “coupling.”

                       a.     Comparators

       By way of background, a “comparator” compares one voltage signal with another and

produces an output signal based on the comparison of the magnitude of the input signals. The

specification mirrors the comparator and voltage coupling described in the claims.            The

specification describes:

      “As shown in FIG. 3, comparator 156 will transition from a low to high output
      when the voltage output from the logarithmic or linear amplifier 155 exceeds the
      reference voltage established by the digital to analog (D to A) converter 158.
      Conversely, comparator 157 will transition from a low to high output when the


                                               25
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 30 of 33 PageID #: 1147




      voltage output from the logarithmic or linear amplifier 155 falls below the reference
      voltage established by the digital to analog converter 159.”

’516 Patent at 6:7-16. The two comparators (156, 157) are shown in Fig. 3 below.




       A comparator compares the voltages coupled to its inputs and outputs a signal based on

which one of those inputs is greater. A POSITA understood this to be commonplace. For example,

Analog Filter and Circuit Design Handbook states that a “comparator compares two analog

signals, where one is typically a fixed reference voltage and the other is an analog signal. Ex. 21,

Analog Filter and Circuit Design Handbook (2014) at 551. The output of the comparator has a

binary (two state) output, which indicates whether the analog signal is more positive or more

negative than the reference….There are numerous comparators available…” Table 16-1 lists two

pages worth of various commercially available comparators. Id. at pp. 552-3. Fig. 16-4 also shows

the same type of comparator circuitry as shown above in Figure 3 of the ’516 Patent.




                                                26
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 31 of 33 PageID #: 1148




Id. at 555. Likewise, the Horowitz textbook confirms that a POSITA understood that the plain and

ordinary meaning of voltage is applicable to the description of the comparator circuitry in the

claims and specification:




        [A] tiny positive voltage at the – input would push the output to – Ecc volts
        and a tiny negative voltage at this input would push the output to + Ecc volts.
        . . . You can see how the circuit in Fig. 10-12 can perform as a voltage
        comparator. . . . This is the basis of the voltage comparator, which simply
        compares the voltages at the two input terminals.


Ex. 20 at 294-96.

                      b.      Coupling

       Similarly, Claim 1 also refers to “coupling” of voltages to the comparator. The plain and

ordinary meaning of coupling in this context involves coupling energy, here, voltage as a physical


                                                27
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 32 of 33 PageID #: 1149




phenomenon present on the inputs to the comparator. For example, the Dictionary of Electronics

defines coupling as “the interaction between two circuits so that energy is transferred from one

to the other.” Ex. 22, Dictionary of Electronics (1998) at 105; see also Ex. 23, Fiber Optics

Standard Dictionary (1997) at 172 (“coupling” is “the transfer of energy from one conductive or

dielectric medium, such as an optical waveguide or wire, to another, including fortuitous transfer.”)

       The term coupling is thus consistent with Cisco’s proposed construction of voltage as a

physical electrical property. In other words, the comparators would not receive two voltage values

in the form of a number (e.g. 4 volts), but rather some magnitude of electrical pressure is coupled

to one input of the comparator, with the comparator able to sense whether that electrical pressure

is larger or smaller than an electrical pressure coupled to the comparator’s other input.

       In sum, Cisco’s construction of voltage is indisputably correct technically, true to the

intrinsic record, helpful and easily understood by a lay juror, and avoids unduly broad and

confusing use of jargon in ways inconsistent with the specification and claims.        Accordingly,

Cisco’s proposed construction should be adopted.

V.     CONCLUSION

       For the foregoing reasons, Cisco respectfully request that its positions be adopted.



Dated: March 26, 2021                         Respectfully submitted,

                                              By: /s/ Eric H. Findlay
                                              Eric H. Findlay
                                              Brian Craft
                                              Findlay Craft PC
                                              102 N College Avenue
                                              Suite 900
                                              Tyler, TX 75702
                                              903/534-1100
                                              Fax: 903/534-1137
                                              Email: efindlay@findlaycraft.com
                                              Email: bcraft@findlaycraft.com

                                                 28
Case 2:20-cv-00211-JRG Document 62 Filed 03/26/21 Page 33 of 33 PageID #: 1150




                                           L. Norwood Jameson
                                           wjameson@duanemorris.com
                                           Matthew C. Gaudet
                                           mcgaudet@duanemorris.com
                                           Alice E. Snedeker
                                           aesnedeker@duanemorris.com
                                           DUANE MORRIS LLP
                                           1075 Peachtree Street Suite
                                           2000
                                           Atlanta, Georgia 30309
                                           Telephone: 404.253.6900
                                           Facsimile: 404.253.6901

                                           John M. Baird
                                           jmbaird@duanemorris.com
                                           DUANE MORRIS LLP
                                           505 9th Street NW, Ste. 1000
                                           Washington, DC 20004
                                           Telephone: 202.776.7819
                                           Facsimile: 202.379.9850

                                           Joshua B. Long
                                           jblong@duanemorris.com
                                           DUANE MORRIS LLP
                                           1330 Post Oak Blvd., Ste. 800
                                           Houston, TX 77056
                                           Telephone: 713.402.3910
                                           Facsimile: 713.513.5761

                                           Attorneys for Defendant Cisco Systems, Inc.



                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who

are deemed to have consented to electronic service on March 26, 2021.


                                           /s/Eric H. Findlay
                                           Eric H. Findlay




                                              29
